JONES, Justice
(dissenting).
I am in complete accord with the dissenting opinion filed by Mr. Justice Faulkner. Because of my dissent in the recent case of Shipman v. State, [Ms.], 1973, 291 Ala. 484, 282 So.2d 700, which might at first glance appear inconsistent with the dissent in the instant case, I have chosen to make these additional comments.
Under the facts in Shipman, the police officer had an extraneous, valid reason to stop and question the occupants of the vehicle and, in my opinion, probable cause existed when the defendant made the package containing white powder the object of hiding in the plain view of the officer; and, consequently, the “plain view” exception was operative to validate a warrant-less seizure.
In the instant case, the “plain view” exception has no field of operation. I have again reviewed with painstaking care our recent case of Daniels v. State, 290 Ala. 316, 276 So.2d 441, in which Mr. Justice Bloodworth, speaking for a unanimous court, set out the “warrantless” exceptions, and I am unable to fit the facts of the instant case into any of the six exceptions enumerated in Daniels.